SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . NOTICE TO THE MARKET São Paulo, February 9, 2017 - BRASKEM S.A. (BM&FBOVESPA: BRKM3, BRKM5 and BRKM6; NYSE: BAK; LATIBEX: XBRK). Attn.: Ms. Nilza Maria Silva de Oliveira Corporate Oversight Manager Re: Official Letter 74/2017/CVM/SEP/GEA-1 Dear Sirs: We refer to Official Letter 74/2017/CVM/SEP/GEA-1 (“ Official Letter ”), of February 7, 2017, which requests that Braskem S.A. (“ Braskem ” or “ Company ”) provide clarifications, as transcribed below: “Dear Sir: We refer to the news items published on February 7, 2017 in the Valor Econômico newspaper under the titles Sócias devem rever acordo de controle da Braskem (Partners will review Braskem’s control agreement) and Petrobras e Odebrecht vão rever acordo na Braskem (Petrobras and Odebrecht will review Braskem’s agreement), containing the following statements (a summary): “Petrobrasand Odebrecht should soon begin negotiations to review Braskem’s Shareholders’ Agreement. The partners have agreed to talk, but the discussion of the terms has not yet begun. Since 2010, after the merger of Quattor, the two companies have shared the control of the petrochemical company with very similar interests, but very different rights. In practice, it is Odebrecht that controls and conducts the business.
